THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of Robert T. Thompson, Jr., Respondent.

             Appellate Case No. 2016-001016


                              Opinion No. 27682
             Submitted October 31, 2016 – Filed November 16, 2016


                                   DISBARRED


             Lesley M. Coggiola, Disciplinary Counsel, of Columbia,
             for Office of Disciplinary Counsel.

             Robert T. Thompson, Jr., of Atlanta, Georgia, pro se.



PER CURIAM: Respondent was admitted to the Georgia Bar in 1975 and to the
South Carolina Bar in 1976.1 By order dated August 26, 2014, the Supreme Court
of Georgia placed respondent on interim suspension2 and, on February 2, 2015,
disbarred him from the practice of law in that state. In the Matter of Thompson,
296 Ga. 491, 769 S.E.2d 92 (2015) (opinion attached). According to the opinion,
respondent failed to file a Notice of Rejection of the Notice of Discipline and,
therefore, was deemed in default, not entitled to an evidentiary hearing, and subject
to discipline as provided by Georgia Bar Rule 4-208.1(b).



1
 On January 29, 2015, respondent changed his South Carolina Bar membership
class to "retired." Although a retired member of the South Carolina Bar,
respondent remains subject to discipline under the Rules for Lawyer Disciplinary
Enforcement. See Rule 2(q), RLDE ("lawyer" defined as "anyone admitted to
practice law in this state …").
2
 By order dated October 6, 2014, the Supreme Court of Georgia also placed
respondent on interim suspension.
Respondent failed to inform the Office of Disciplinary Counsel (ODC) of his
disbarment as required by Rule 29(a) of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). After ODC notified the Court of respondent's disbarment, the
Clerk of this Court provided ODC and respondent with thirty (30) days in which to
inform the Court of any reason why the imposition of identical discipline is not
warranted in South Carolina.

In his response, respondent appears to argue that, under the circumstances in his
case, the Georgia disciplinary proceeding violated his right to due process because
he was physically and mentally incapacitated at the time of the Georgia
disciplinary proceeding and, therefore, unable to respond within the deadlines
imposed by the State Bar of Georgia. Consequently, respondent claims he should
not have been found in default and disbarred but, instead, permitted to participate
in a diversionary program. Respondent further claims there was insufficient proof
of his misconduct, that his disbarment in South Carolina would result in grave
injustice, and that substantially different discipline is warranted.

ODC filed a response asserting the imposition of reciprocal discipline is warranted,
noting that respondent was aware of the disciplinary proceeding in Georgia and
that he raised his alleged disability in response. ODC further maintained the
misconduct stated in the Georgia disbarment opinion would likely result in similar
discipline in South Carolina.

Rule 29(d), RLDE, provides, in part, as follows:

      …the Supreme Court shall impose the identical discipline …unless the
      lawyer or disciplinary counsel demonstrates, or the Supreme Court finds that
      it clearly appears upon the face of the record from which the discipline is
      predicated, that:

         (1) The procedure was so lacking in notice or opportunity to be heard as
         to constitute a deprivation of due process;

        (2) There was such infirmity of proof establishing the misconduct as to
        give rise to the clear conviction that the Supreme Court could not,
        consistent with its duty, accept as final the conclusion on that subject;

         (3) The imposition of the same discipline by the Supreme Court would
         result in grave injustice;
        (4) The misconduct established warrants substantially different discipline
        in this state; …

We find nothing in this record which suggests the Georgia disciplinary proceeding
violated respondent's due process rights. Based on the documentation offered by
respondent, we find respondent failed to establish that he was incapacitated at the
time of the Georgia disciplinary proceedings.3 Indeed, as specified in the
disbarment opinion, respondent participated in the disciplinary proceeding by
filing a response, albeit untimely, to the Notice of Investigation and, as stated by
respondent in his submission to the Clerk of this Court, he filed a Response and
Opposition to Motion for Interim Suspension.4

Finally, in cases of similar misconduct, this Court has imposed disbarment. See In
the Matter of Rogers, 413 S.C. 187, 775 S.E.2d 387 (2015); In the Matter of
Brunty, 411 S.C. 434, 769 S.E.2d 426 (2015); In the Matter of Wooden, 349 S.C.
281, 562 S.E.2d 649 (2002). Accordingly, the Court concludes the imposition of
reciprocal discipline is appropriate and disbar respondent from the practice of law
in South Carolina.

Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30 of


3
 Respondent presented no medical documentation supporting his claim that he
was physically incapacitated during the disciplinary proceedings resulting in his
February 2015 disbarment in Georgia. While he offered some evidence that he
suffered from depression for a period of time during which the Georgia
disciplinary proceedings were presumably ongoing, his doctor's statements
provided that, since May 2014, respondent was "able to go to the office and
perform much of his usual work" and, by November 2014, he "has at last begun to
improve sufficiently to be able to work regularly, though still at reduced capacity
on the backlog of legal complaints, grievances and State Bar concerns facing him."
4
  Georgia's procedural rule regarding the effect of the failure to timely file a
response is similar to the rule in this State and to the ABA Model Rules for Lawyer
Disciplinary Enforcement (Model Rules). Rule 24, RLDE ("Failure to answer the
formal charges shall constitute an admission of the allegations."); Rule 33(A),
Model Rules ("Failure to answer charges filed shall constitute an admission of the
factual allegations.").
Rule 413, SCACR, and shall also surrender his Certificate of Admission to the
Practice of Law to the Clerk of Court.

DISBARRED. 


PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.